Cobb, P. J.
1. While delivery is essential to the completion of a gift of personalty, actual manual delivery is not required. Constructive or symbolic delivery is sufficient under certain circumstances. When it appears that the donor has relinquished all dominion and control over the property as owner and parted absolutely with title, the mere fact that the donee allows possession to remain with the donor will not necessarily defeat the gift. Harrold v. Nicholson, 119 Ga. 458, and citations.
2. When in the trial of an action of trover it appears that prior to the institution of the suit the plaintiff had parted with the title to property involved, it is not erroneous to grant a nonsuit at the conclusion of the plaintiff’s evidence.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.